Case 7:18-cr-01891 Document 1 Filed on 11/02/18 in TXSD Page 1 of 2

AO 91 (Rev. ll/ll) Criminal Complaint

UNIT A E
ED S'l‘ T 10smit?els'ralc:'rCoURT mv wm

Southern District of Texas

Unrted Sta_tes jstnct Court

  

estate a stanley mesa

 

 

 

United States of Arnerica )
v. )
Diana Patricia GARZA-cABRERA, YoB: 1960, MEx § Case NO- M* / g " ZZ/(JZ/"M
Dalia Belen TREVlNO~RODRlGUEZ, YOB: 1981, )
ME)< )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of 11/01/2018 in the county of HidG|QO in the
Southern District of Texas , the defendant(s) violated:
Code Sectz`on Ojj‘%nse Descrz'ption
Title 21 USC 841 (1) (a) Knowingly, intentionally, and unlawfully possess With intent to distribute a

controlled substance in Schedule l| of the Control|ed Substance Act of 1970,
to Wit 10.62 kilograms (aggregate gross Weight) of Cocaine

This criminal complaint is based on these facts:

See attachement A

El Continued on the attached sheet.

 

iq'“j'?m`)€‘?’r
" l

   
       

/ &'Mal/a;{c:/nt’h s s' ature

Alfonso Perez Jr., pecialAgent BEA

Prz`nted name and title

 

Sworn to before ~` ., d signed in my presence.

Date:____lMgQE_____ §;2%6‘“""_' /a¢$<l_.,.¢,/%

Judge ’s signature

City and gtate; l\/ch||en, Texas Peter E, Ormsby, U.S. Magistrate Judge

Printed name and title

 

Case 7:18-cr-01891 Document 1 Filed on 11/O2/18 in TXSD Page 2 of 2

“ATTACHMENT A”

On November l, 20'l 8,, Custorns and Border Protection Ofiicer Edgar Gornez and Ni.l<olas Torell
encountered and arrested ,Di_ana `Patricia GARZA~CABRERA and Dalia Belen TREV}'NO'
RODRIGUEZ at the Pharr Po'rt-ol"-Entry attempting to smuggle 10.62 KG oi` Cocaine in their bodies
as body carriers

ENCGUNTER:

On 'November i, 2018, at approximately 'i:()"i’ P.l\/i., GARZA-CAB_RERA arrived at the Pharr
international Bridge in vl’harr, Tcxas and applied for admission into the United States of America via
lane number 5, G.ARZA.‘C ABRER,A along with ’_i`REVlNO-RO'DR.!GUEZ were traveling in a Gray
Ford Flex with 'l\/l'exican License Plates. Both ('§ARZA~CABRERA and TREVINO-R()DR!GUEZ
presented each a `DSP 150 Border Crosser Card and both claimed to be Mexican Citizens to primary
Custorns and Border Protection Oi"ticer Gomea. CB'PO Gomez conducted an interview of` both
subjects and claimed to he traveling from R.eynosa, Tamaulipas, l\/lexico in order to shop in l\/chlien,
'l`exas. Systein queries of subjects and vehicle reveaied alerts for narcotics smuggling CBP()
Gornez took a negative declaration for drug, c'urrency, weapons, and agricultural goods from both
subjects CBPO Gomez referred and escorted the vehicle to secondary for further inspection CBPO
(,iornez handed the inspection to CB'P(`) Toreli and notified SCBPO Rod.riguez. (`)nce in secondary
CBPO "i`orell asked both subjects to exit the vehicle and sit by the secondary table while the Of'licers
conducted their inspection on the vehicle Canine En'i:`orcement Ollicer Reyes l\/lendoza utilized his
assigned K~9 partner in order to do a free air snii`t` ot`the vehicie and subjects which resulted in the
positive alert ot" both GARZA~CABRERA and TREVINO~RODR[GUEZ. Both were then transported
to passport control, where a female pat down Was conducted on GARZA~CABRERA and "l`.REVlN O~
RODR_lGUHZ. The pat down of both GARZA~CABRERA and ”§_R.EVl.NO-.R..l.)()R.iGU_EZ revealed
large square bundles strapped to their thighs. `Both GARZA-CA`BR.ERA and TR`EVlNO-
RODRlGUiEZ were in possession ot` five handles each. At that time_, both C.l.A.RZA-CABRERA and
"l"RiEV"lNG-ROl).RlGUEZ were placed under arrest r`l"he bundles GARZA»CABRERA and
TREVINO“RODR.IGUEZ were in possession ot` tested positive for Cocaine, with a total combined
weight of lt).GZ`KG.

MIRA`NDA WARN[NG DEA:

Tasl<. l.~`orce O‘r`iicer l{o`bert hallock along with Tasl<_ Force A.gent Robert l’ina arrived at the i’harr,
international `Bridge in order to interview GARZA-CABRERA. and TREVI.N O~l%*.()DR_l(`}UEZ on
'N`ovember i, 20 l S. 30th GARZA~CABR`E`RA and 'l`"RlEVl"NO-ROD`Rfl`GU"EZ were read their
l\/liranda Warnings in Spanish, their preferred language Both GA_RZA'CABRERA and '_l`RE\/l`i\l O-»
RODR..lGUEZ stated they knew they Were transporting cocaine strapped to their bodies in their
thighs. The narcotics were to be passed on to a drug smuggler in l\/chilen, Texas. Both GARZA-
CABRERA and "l"`RE`VlNO-RO.DR'IGUEZ were each going to get paid one thousand ( § ,000) United
Stated i)ollars for transporting the narcotics through the Port*ot“- Entry to l\/leAllen, Texas.

C()NTRABAND:
Contraband was tested and weighted, revealing 1962 KG of Cocaine.

'D.iSP()SlTi()`N:
Both CEARZA'CABR.ERA and TREVI`N(`)»RODRLGU EZ were transported to the Alton vPoiiee
l`)e_partment pending lnitial Appearance before a i\/.l'agistrate Judge.

